Carville A. Hollingsworth, et al. v. Severstal Sparrows Point, LLC, et al., No. 95,
September Term, 2015, Opinion by Adkins, J.


WORKERS’ COMPENSATION ACT — PERMANENT TOTAL DISABILITY —
SURVIVAL OF BENEFITS — MD. CODE (1991, 2008 REPL. VOL.), § 9-640 OF
THE LABOR & EMPLOYMENT ARTICLE: When the Workers’ Compensation
Commission finds a claimant permanently totally disabled, § 9-640 of the Workers’
Compensation Act governs survival of benefits regardless of whether the claimant’s
permanent total disability is due solely to accidental injury or a combination of accidental
injury and preexisting conditions.
Circuit Court for Baltimore County
Case No.: 03-C-14-012368
Argued: June 2, 2016
                                           IN THE COURT OF APPEALS

                                                OF MARYLAND



                                                      No. 95

                                              September Term, 2015



                                      CARVILLE A. HOLLINGSWORTH, et al.

                                                        v.

                                     SEVERSTAL SPARROWS POINT, LLC, et al.



                                               Barbera, C.J.
                                               Greene
                                               Adkins
                                               McDonald
                                               Watts
                                               Hotten
                                               Battaglia, Lynne A. (Retired,
                                                      Specially Assigned),

                                                      JJ.



                                               Opinion by Adkins, J.



                                                      Filed: July 11, 2016
       This workers’ compensation case between an injured worker’s daughter, Heather

Hollingsworth (“Appellant”), and the worker’s former employer, Severstal Sparrows Point,

LLC, and employer’s insurer, Insurance Company of the State of Pennsylvania

(“Appellees”), involves a dispute over survival of benefits in which we must decide which

of two provisions—§ 9-632 or § 9-640—in the Labor and Employment Article applies.

The Appellant seeks to collect benefits under the Maryland Workers’ Compensation Act,

Md. Code (1991, 2008 Repl. Vol.), §§ 9-101–9-1201 of the Labor and Employment Article

(“LE”) that would have been due to her father, Carville Hollingsworth (“Hollingsworth”),

had he not died of causes unrelated to the accidental injury he sustained in the course of

his employment. Under LE § 9-632, an award of benefits by the Workers’ Compensation

Commission survives upon the death of an injured employee. On the other hand, under LE

§ 9-640, an award of benefits survives upon the death of an injured employee only up to

$45,000.00. Appellant argues that LE § 9-632 applies and Appellees contend that LE § 9-

640 governs. For the reasons set forth below, we agree with Appellees that LE § 9-640

controls.

                        FACTS AND LEGAL PROCEEDINGS

       The facts of this case are undisputed.        In 2010, Hollingsworth sustained an

accidental injury in the course of his employment with Appellee. The body parts involved

in the 2010 injury included Hollingsworth’s neck, right shoulder, back, and right hand. In

November 2013, the Commission issued an award of compensation after determining that,

as the result of the combined effects of the accidental injury and his preexisting conditions,

Hollingsworth was permanently totally disabled.             The Commission found that
Hollingsworth had a 65% permanent disability due to the 2010 accidental injury. The

Commission then found that the balance of his permanent disability, 35%, was due to his

preexisting conditions, for which the Subsequent Injury Fund was responsible for paying

compensation.

       In accordance with these findings, the Commission directed the Appellees to pay

Hollingsworth compensation at the rate of $798.00 weekly beginning February 7, 2013,

not to exceed the sum of $345,534.00 allowable under the “Other cases” provision of the

Maryland Workers’ Compensation Act, LE § 9-627(k). The Commission also ordered the

Subsequent Injury Fund to begin making payments to Hollingsworth at the end of the

compensation to be paid by Appellees. The Commission ruled that these payments by the

Fund would be made for as long as Hollingsworth continued to be permanently totally

disabled.

       Hollingsworth died in July 2014 from causes unrelated to the accidental injury. Up

to the time of his death, Appellees made compensation payments pursuant to the

Commission’s award amounting to $52,166.54. Subsequently, the Appellant filed issues

with the Commission seeking continued payment of the benefits provided in the November

2013 award.

       Following an October 2014 hearing, the Commission issued an order in which it

determined that Appellees were not obligated to make further payments under the award

of compensation to Appellant because LE § 9-640 caps the survival of benefits at

$45,000.00 and Appellees had already paid more than this amount to Hollingsworth at the

time of his death.


                                           2
      Appellant petitioned for judicial review of the Commission’s order to the Circuit

Court for Baltimore County and both parties filed motions for summary judgment. The

Circuit Court denied Appellant’s motion and granted Appellees’ motion, thereby affirming

the Commission’s ruling. Appellant then appealed the Circuit Court’s decision to the Court

of Special Appeals and filed a petition for writ of certiorari with this Court. Before the

intermediate appellate court’s consideration of this case, we exercised our bypass

jurisdiction and granted certiorari under Maryland Code (1973, 2013 Repl. Vol.), § 12-

203 of the Courts and Judicial Proceedings Article to consider the following question:

             Does a workers’ compensation award payable by an employer
             and insurer for the degree of permanent disability which
             resulted from an accidental injury survive the death of the
             injured worker under § 9-632 of the Labor and Employment
             Article, so that it is payable to his dependents, in a case where
             he was found to have additional disability due to preexisting
             conditions which caused him to be permanently totally
             disabled?

      We hold that LE § 9-640 governs survival of benefits where a claimant is found to

be permanently totally disabled irrespective of whether the claimant’s permanent total

disability is due solely to accidental injury or a combination of accidental injury and

preexisting conditions. Because LE § 9-632 does not apply, we answer no to the question

presented and affirm the judgment of the Circuit Court.

                              STANDARD OF REVIEW

      In an appeal from judicial review of an agency action, we review the agency’s

decision directly, not the decision of the Circuit Court or the Court of Special Appeals.

Hranicka v. Chesapeake Surgical, Ltd., 443 Md. 289, 297 (2015). In reviewing a Workers’



                                            3
Compensation Commission decision, we must respect the expertise of the agency and

accord deference to the Commission’s own interpretation of the statute it administers. Id.

A court may reverse a Commission decision “only if the court finds that the Commission’s

action was based on an erroneous construction of the facts or law.” Baltimore Cnty. v.

Thiergartner, 442 Md. 518, 529 (2015) (citations omitted). Although “‘the decision of the

Commission is presumed to be prima facie correct,’” this presumption does not “‘extend

to questions of law, which we review independently.’” Elms v. Renewal by Andersen, 439
Md. 381, 391 (2014) (quoting LE § 9-745(b) and Montgomery Cnty. v. Deibler, 423 Md.
54, 60 (2011)). This appeal involves strictly a matter of law—interpretation of LE § 9-632

and § 9-640.

                                        DISCUSSION

       In deciding which provision of the Workers’ Compensation Act governs survival of

benefits in this case, we encounter a classic question of statutory interpretation. The

cardinal rule of statutory construction is to ascertain and effectuate the intent of the General

Assembly. McClanahan v. Washington Cnty. Dep’t of Soc. Servs., 445 Md. 691, 701

(2015). “Under the plain meaning rule, we must give the ‘ordinary and natural meaning’

to statutory language because this language is ‘the primary source of legislative intent.’”

Id. (citation omitted). “If the intent of the legislature is clear from the words of the statute,

our inquiry normally ends and we apply the plain meaning of the statute.” Id. (citation and

internal quotation marks omitted).

       When interpreting the Workers’ Compensation Act, “additional principles of

interpretation enter the equation.” Deibler, 423 Md. at 61. The purpose of the Act is “to


                                               4
protect workers and their families from hardships inflicted by work-related injuries by

providing workers with compensation for loss of earning capacity resulting from accidental

injury arising out of and in the course of employment.” Elms, 439 Md. at 399 (citation

omitted). As a remedial statute, if the plain language of the Act is ambiguous or unclear,

it must be “construed as liberally in favor of injured employees as its provisions will permit

in order to effectuate its benevolent purposes.” Id. (citation and internal quotation marks

omitted). We may not, however, “stifle the plain meaning of the Act, or exceed its

purposes, so that the injured worker may prevail.” Id. (citation and internal quotation

marks omitted). In other words, when the language is plain, we may not create an

ambiguity that does not exist in order to interpret the Act more favorably to the claimant.

Breitenbach v. N.B. Handy Co., 366 Md. 467, 473 (2001).

                       The Statutory Language Is Unambiguous

       Subtitle 6 of the Workers’ Compensation Act addresses benefits payable under the

Act. See LE §§ 9-601–9-689. Part IV of subtitle 6 encompasses § 9-625 through § 9-634.

Section 9-625 establishes the scope of Part IV and provides that “[a] covered employee

who is permanently partially disabled due to an accidental personal injury or an

occupational disease shall be paid compensation in accordance with this Part IV of this

subtitle.” LE § 9-625 (emphasis added). Accordingly, under the plain language of LE § 9-

625, when an employee is determined to be permanently partially disabled, Part IV governs

the payment of workers’ compensation benefits. The provision governing survival benefits

within Part IV—and the provision Appellant argues applies to this case—is § 9-632. Under

this section, “[i]f a covered employee dies from a cause that is not compensable under this


                                              5
title, the right to compensation that is payable under this Part IV of this subtitle and unpaid

on the date of death survives in accordance with this section.” LE § 9-632(b).

       In contrast, Part V of subtitle 6 encompasses § 9-635 through § 9-642. Section 9-

635 delineates the scope of Part V stating, “[a] covered employee who is permanently

totally disabled due to an accidental personal injury or an occupational disease shall be

paid compensation in accordance with this Part V of this subtitle.” LE § 9-635 (emphasis

added). Thus, the plain language of LE § 9-635 dictates that when an employee is found

to be permanently totally disabled, Part V governs the payment of benefits. The provision

governing survival of benefits within Part V—and the provision Appellees contend applies

to this case—is § 9-640. This provision states in pertinent part: “If a covered employee

dies from a cause that is not compensable under this title, the right to compensation that is

payable under this Part V of this subtitle and unpaid on the date of death survives in

accordance with this section to the extent of $45,000 . . . .” LE § 9-640(b).

       The Commission explicitly found that Hollingsworth was permanently totally

disabled in its November 2013 award of compensation. In answering “[w]hat proportion

of the employee’s alleged disability is due to the alleged injury, and what proportion

thereof, is due to the previous permanent impairment,” the Commission stated:

“Permanently totally disabled. 65% is due to the April 21, 2010 accidental injury (neck,

right shoulder, back, and right hand), balance thereof is due to pre-existing conditions.”

As part of this finding, it ordered Appellees to “pay unto the above-named claimant

[Hollingsworth], compensation for permanent total disability.” Because Part V governs




                                              6
the payment of benefits when an employee is found to be permanently totally disabled, § 9-

640—the provision governing survival of benefits in Part V—applies.

       Appellant endeavors to avoid the clear language of the statute by claiming that the

Commission’s determination that Hollingsworth had a 65% permanent disability due to the

accidental injury is a finding of permanent partial disability. Appellant maintains that the

Commission’s permanent total disability finding is the result of adding Hollingsworth’s

65% disability due to accidental injury to the proportion of disability attributable to

Hollingsworth’s preexisting conditions. In essence, Appellant considers a permanent total

disability to be a disability that is attributable solely to an accidental injury.      By

characterizing the Commission’s finding as a permanent partial disability determination,

Appellant seeks to shift Hollingsworth from Part V of Subtitle 6 of the Worker’s

Compensation Act (permanent total disability) to Part IV (permanent partial disability).

       Appellant’s argument fails, though, because permanent total disability is a separate

and unique determination, not dependent upon the numerical percentage of a claimant’s

partial impairment. That the Commission apportioned Hollingsworth’s permanent total

disability between the accidental injury and his preexisting condition does not convert the

Commission’s permanent total disability finding into a permanent partial disability

determination. A finding of permanent total disability is distinct from a finding of

permanent partial disability because permanent total disability means the claimant is

incapable of working. See Mureddu v. Gentile, 233 Md. 216, 220 (1964) (“This Court has

held that under our [Workers’ Compensation] Act, total permanent disability means




                                             7
incapacity to do work of any kind.”) (citing Jewel Tea Co. v. Blamble, 227 Md. 1 (1961)

and Congoleum Nairn, Inc. v. Brown, 158 Md. 285 (1930)).

       The intermediate appellate court’s decision in Ball v. University of Maryland, 137
Md. App. 229 (2000), supports the principle that permanent total disability is a distinct

determination that does not hinge on the apportionment of a claimant’s impairment. In

Ball, the Court of Special Appeals considered whether a claimant was entitled to a cost of

living adjustment under LE § 9-638 when a permanent total disability award was

apportioned between the employer and insurer, and the Subsequent Injury Fund. 137 Md.

App. at 231. As in this case, the employee in Ball was found to be permanently totally

disabled as a result of both a work-related injury and a preexisting condition. Id. Writing

on behalf of the court, Judge McAuliffe, sitting by special assignment, soundly rejected the

employer and insurer’s argument that there is a difference between permanent total

disability from a single accidental injury and permanent total disability from an accidental

injury combined with preexisting conditions. See id. at 235–36, 242 (“We conclude that it

was the original intent of the Legislature [in § 9-638 of Part V of Subtitle 6 of the Workers’

Compensation Act] to provide for an annual COLA [cost of living adjustment] in

permanent total disability awards without regard to whether they involved apportionment

due to a subsequent injury . . . .”). The intermediate appellate court’s holding in Ball

supports Appellees’ argument that Part V governs all permanent total disability claims,

including those where a permanent total disability exists due to the combined effect of an

accidental injury and an employee’s preexisting conditions.




                                              8
       Moreover, the statutory language of LE § 9-640 reflects that the General Assembly

did not consider there to be a distinction between permanent total disability from a single

accidental injury and permanent total disability from an accidental injury combined with

preexisting conditions. Subsection (a) of LE § 9-640 provides that benefits owed by the

Subsequent Injury Fund do not survive the death of a claimant. LE § 9-640(a) (“This

section does not apply to compensation paid under Title 10, Subtitle 2 [Subsequent Injury

Fund] of this [Labor & Employment] article.”). The Subsequent Injury Fund is only liable

for payment of benefits under a permanent total disability finding if the permanent total

disability is apportioned between an employer and the Fund. See LE § 9-802(b) (detailing

when covered employee is entitled compensation from the Subsequent Injury Fund); see

also Code of Md. Regs. 14.09.01.01B(18) (“‘Subsequent Injury Fund’ or ‘SIF’ means the

statutorily created entity . . . that may be a party to a claim and which pays benefits

attributable to a compensable injury to previously injured body parts.”). If we were to

accept Appellant’s argument that § 9-632 applies when a claimant’s permanent total

disability is from an accidental injury combined with preexisting conditions, subsection (a)

of § 9-640 would be rendered nugatory. Appellant’s theory thus conflicts with the well-

established principle of statutory construction that “a statute should be read so that no word,

clause, sentence or phrase is rendered . . . nugatory.” Motor Vehicle Admin. v. Gonce, 446
Md. 100, 125 (2016) (citation and internal quotation marks omitted); see Oglesby v. State,

441 Md. 673, 687 (2015) (“Our canons of statutory interpretation, however, forbid us to

‘construe a statute . . . so that [a] word, clause, sentence, or phrase is rendered surplusage,

superfluous, meaningless, or nugatory.’”) (citations omitted).


                                              9
       In arguing that a determination of permanent total disability is equivalent to a

permanent partial disability equal to 100%, Appellant blurs the difference between a

finding of permanent partial disability and a determination of permanent total disability.

Yet the Workers’ Compensation Commission has long recognized that the General

Assembly designed a separate statutory scheme for permanent total disability claims.

Pursuant to the hearing procedures that the Workers’ Compensation Commission has

adopted in the Code of Maryland Regulations (“COMAR”), a claimant must “[s]pecifically

plead permanent total disability.” COMAR § 14.09.03.02D(3). The regulations further

stipulate that “[a] claimant alleging permanent disability shall file with the Commission an

Issues Form that: (1) [e]xplicitly claims permanent partial or permanent total disability.”

Id. § 14.09.09.02A (emphasis added).

                             Appellant’s Other Arguments

       Appellant asserts that the November 2013 award of compensation ordered

Appellees to pay benefits pursuant to the “Other Cases” provision in LE § 9-627 and that

because this provision is part of the permanent partial disability provisions in Part IV, LE

§ 9-632 applies.       This argument mischaracterizes the Workers’ Compensation

Commission’s award—the award states that benefits shall not “exceed the sum of

$345,534.00 allowable under ‘Other Cases.’” Our opinion in Subsequent Injury Fund v.

Kraus makes clear that the method of calculating an employer’s liability when there is a

permanent total disability finding apportioning liability between the employer and the

Subsequent Injury Fund is simply “by reference” to the “Other Cases” provision in the

permanent partial disability section of the statute. See 301 Md. 111, 122 (1984) (“The


                                            10
assumption does not lead to the conclusion that the employer’s contribution cannot be

calculated by reference to the permanent partial disability sections or that employer and

Fund payments must be concurrent.”) (emphasis added). As Appellees correctly point out,

the Commission’s reference to the “Other Cases” provision in LE § 9-627 is not a directive

that they pay permanent partial disability benefits. Rather, the Commission’s longstanding

“practice” of “refer[ring] to the statutory provisions governing the amount of award in

permanent partial disability cases” is merely a means by which the Commission calculates

benefits owed by an employer when there is a finding of permanent total disability where

the Subsequent Injury Fund is also liable. See id. at 119.

       In Kraus, the Court considered a dispute between an employer and the Subsequent

Injury Fund regarding the allocation of payments under a permanent total disability award.

Id. at 112. The Commission in that case found that a Baltimore City firefighter was

permanently totally disabled and that 70% of the firefighter’s disability was attributable to

occupational disease and 30% to a preexisting condition. Id. We concluded that the

Commission was correct in referring to the permanent partial disability provisions of the

Workers’ Compensation Act to calculate the City’s liability even though the firefighter was

permanently totally disabled because “the percentage of disability must be converted into

a dollar amount in order to determine how much of the total award is payable by the

employer.” Id. at 120. Accordingly, Kraus does not stand for the notion, as Appellant

suggests, that an employer’s liability in cases where the Subsequent Injury Fund is also

liable is to be governed by the permanent partial disability provisions of the Workers’

Compensation Act. Instead, a fair reading of Kraus indicates that the opinion stands for


                                             11
the limited principle that an employer’s liability in such a case is to be calculated by

referring to the applicable permanent partial disability provision to determine how much

of the total award is payable by an employer.

       Appellant also relies on the following language from Anchor Motor Freight v.

Subsequent Injury Fund to support her claim that § 9-632 applies:

              [I]t is reasonable for the statute to hold the employer liable for
              the full effects of the compensable injury notwithstanding the
              fact that a previous impairment existed at the time of the
              subsequent accident.

278 Md. 320, 328 (1976). Appellant asserts that if § 9-640 applies, the employer and

insurer would be relieved of their responsibility to pay for the full effects of the

compensable injury. Appellant, however, takes this language from Anchor Motor Freight

out of context without analyzing the circumstances under which the award in that case was

made. In that case, the employer proffered that a claimant who was previously found to be

permanently partially disabled as a result of the combination of an accidental injury and a

preexisting condition could not later be found permanently totally disabled as a result of

the worsening of the condition from the accidental injury alone. Id. at 327. We rejected

this argument and held that an employer is liable for permanent total payments, even if the

employee had a preexisting impairment, if the compensable injury is sufficient to cause the

employee to be permanently totally disabled initially, or as a result of a subsequent

worsening. Id. at 328–29. Unlike this case, which concerns an employee who was

permanently totally disabled due to accidental injury and preexisting conditions, Anchor

Motor Freight addressed an employer’s liability when the claimant was permanently totally



                                             12
disabled as a result of the accidental injury alone. Appellant’s reliance on Anchor Motor

Freight is therefore misplaced because she attempts to divorce the opinion’s language from

the context in which that language was used.

       Finally, Appellant points to McKenzie v. C.C. Kottcamp & Sons, Inc., 311 Md. 54

(1987), to support her claim that the Commission’s finding Hollingsworth 65% disabled

due to accidental injury was a permanent partial disability determination. In McKenzie, a

claimant was permanently totally disabled with 65% of the employee’s disability

attributable to accidental injury and 35% due to preexisting conditions—the exact

apportionment in this case. See id. at 56. The Commission ordered the employer and

insurer in McKenzie to pay benefits at the permanent partial disability rate, but ordered the

Subsequent Injury Fund to pay compensation at the permanent total disability rate. Id. We

rejected that disparity because “[t]he instant case is one of compensation for permanent

total disability and logically the rate of payment should be that applicable to permanent

total disability.” Id. at 61. In conclusively stating that the award was one for permanent

total disability, we opined:

              The issue in this permanent, total disability, subsequent injury,
              workers’ compensation case is the rate at which the
              compensation apportioned to the employer is paid. Although
              the total amount of compensation payable by the employer
              is apportioned as if the injury were a permanent partial
              one, we shall hold . . . that periodic payments of the amount
              so apportioned are to be paid at the rate at which
              permanent total disability compensation is paid.




                                             13
Id. at 55–56 (emphasis added). We thus agree with Appellees’ contention that, “[f]or the

Appellants to suggest that the McKenzie case somehow supports their position turns the

holding in McKenzie on its head.”

                                    CONCLUSION

      Our reasoning in this case can be aptly summarized by the Workers’ Compensation

Commissioner’s statement at the October 2014 hearing:

             [T]here is absolutely no support in the law, in the case law or
             in the statute, that says when there is a death of the claimant
             before the [Subsequent Injury Fund] starts paying that the
             permanent total [disability] finding simply evaporates . . . . To
             magically move from Part V to Part IV upon the death of the
             claimant is inconsistent with the legislative intent and is
             inconsistent with the statutory scheme.

      For these reasons, we affirm the judgment of the Circuit Court.

                                                 JUDGMENT OF THE CIRCUIT
                                                 COURT      FOR    BALTIMORE
                                                 COUNTY AFFIRMED. COSTS TO
                                                 BE PAID BY APPELLANT.




                                            14